DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
As to claim 15, line 9, “a different times” is incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-15 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method of generating a longitudinal magnetic relaxation time constant (T1) or transverse magnetic relaxation time constant (T2) map for a three-dimensional (3D) image volume of a subject, the method comprising:
	acquiring first, second, and third 3D images of the image volume of the subject at different times using a 3D magnetic resonance (MR) acquisition sequence with different MR acquisition parameters;
determining signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
obtaining a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
generating the T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mental steps or mathematical.

15.	 A magnetic resonance (MR) apparatus comprising a computing system, a gradient system, and an excitation system, wherein the gradient system is configured to apply a magnetic field gradient, the excitation system is configured to apply an excitation pulse to a subject and to receive signals from the subject, and the computing system is configured to communicate with and control the excitation system and the gradient system and to receive the signals from the excitation system, wherein
the computing system is further configured to execute program code to control the gradient system and the excitation system to:

acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at a different times using a 3D MR acquisition sequence with different MR acquisition parameters;
determine signal evolutions of voxels through the first to third 3D images by comparing voxel intensity levels of corresponding voxel locations in the first, second, and third 3D images;
obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations; and
generate a T1 or T2 map by comparing the determined signal evolutions to entries in the dictionary and by finding, for each of the determined signal evolutions, the entry in the dictionary that best matches the determined signal evolution.
As to claim 15 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mental steps or mathematical.
The non-abstract limitations are “acquiring first, second, and third 3D images of the image volume of the subject at different times using a 3D magnetic resonance (MR) acquisition sequence with different MR acquisition parameters’, “acquire first, second, and third three-dimensional (3D) images of the image volume of the subject at a different times using a 3D MR acquisition sequence with different MR acquisition parameters’, “obtaining a simulation dictionary representing the signal evolutions for a
number of different tissue parameter combinations”, and “obtain a simulation dictionary representing the signal evolutions for a number of different tissue parameter combinations”. These are not deemed to integrate nor amount to significantly more than the abstract idea because they are steps of loading data which are generic computer functions of getting data.
Regarding to claim 15, “a computing system, a gradient system, and an excitation system” are basic components of every MR system and do not make the MR system less generic.
A search has been performed, but no art has been found for prior art rejection at this time.
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.  Applicant argue they have a specific manner of generating T1/T2 maps by identifying intensities’ levels of voxels across multiple images and comparing this to known data for a best match.  This does not appear to be a level of specificity demonstrated by McRo to “allow for the improvement realized by the invention”.  It’s noted many of the dependent claims explain how the data was collected.  These limitations do not impact eligibility because the acquiring step of claims 1 and 15 is broad and it does not require operating an MRI machine but instead merely requires getting data which could have been measured at any time.  It’s recommended that specific details of acquiring the data are positively recited so they may be given weight.  
The rejection under 35 USC § 101 remains. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852